Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 11, 12 are objected to because of the following informalities:  these claims seem more properly depend from claim 7 than from claim 1.  Appropriate correction is required.
Allowable Subject Matter
Claims 25-34 are allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note: In order to better show what is and is not taught by the references, Examiner shows some words underlined. Words that are underlined indicate teachings of the cited reference, and may not specifically be claimed.



Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al (US20120147268, Hassan) in view of Al-Shaykh et al. (US20100332565, Al).

As to claims 1, 7:
Hassan a method, and corresponding an electronic device, comprising:
identifying, by an electronic device (e.g., computing device 120) connected to a wireless network, a plurality of external electronic devices (e.g., stereo 422, projector 424, television 442) connected to the same wireless network as the electronic device (e.g., Wi-Fi direct; Bluetooth, etc) (¶ [0028], [0031], [0076]);
obtaining, by the electronic device, attribute information of each of the plurality of identified external electronic devices, the attribute information of each identified external electronic device including information indicating a type of the identified external electronic device (¶ [0076]) (e.g., display area 420 includes an icon 422, indicating that a stereo, capable of presenting audio information, has been detected. Display area 430 includes an icon 424, indicating that a projector, capable of presenting video content, has been detected. Display area 440 contains two icons capable of presenting audio-video content, icon 442 indicating that a television has been detected and icon 444 indicates that a tablet PC has been detected);
displaying, by the electronic device, a list of the identified external electronic devices (¶ [0076]) (e.g., a display area 420 is provided for devices that can present audio content only. A display area 430 is provided for devices that can present video content only. A further display area 440 is presented for devices that can present multimedia content);
based on a first input to the electronic device for selecting one of the external electronic devices from the displayed list, streaming over the wireless network to the selected external electronic device, by the electronic device, at least one of first audio or first video, according to the attribute information of the selected external electronic device (¶ [0077], [0078]) (e.g., a user may manipulate a mouse or other human interface device to select one of the discovered devices. Selecting a device may cause the media control application or other suitable component of computing device 210 to interact with the selected device to form an audio-video channel and a side channel over which both audio-video content and commands, respectively, may be communicated; Upon selection of presentation control 344, media control application 220 may respond by requesting operating system 230 transmit over the audio-video channel data representing audio-video content that appears in content display area 320. Selection of presentation control 344 may cause that audio-video content to be streamed over the audio-video channel instead of or in addition to being presented in content display area 320);
Hassan  fails to specifically show: and based on a second input to the electronic device for selecting a plurality of the external electronic devices from the displayed list, 
streaming over the wireless network to one of the plurality of selected external electronic devices, by the electronic device, at least one of second audio or second video, according to the attribute information of the one of plurality of selected external electronic device, and 
streaming over the wireless network to another different one of the plurality of selected external electronic devices, by the electronic device, at least one of the second audio or the second video, according to the attribute information of the other one of the plurality of external electronic devices.
In the same field of invention, Al teaches: managing and/or rendering internet multimedia content. Al further teaches: based on a second input to the electronic device for selecting a plurality of the external electronic devices from the displayed list (¶ [0108]) (e.g., . The user 40 may select and/or may activate one or more of the plurality of "Redirect" options to direct the corresponding rendering device to render the active image object), 
streaming over the wireless network to one of the plurality of selected external electronic devices, by the electronic device, at least one of second audio or second video, according to the attribute information of the one of plurality of selected external electronic device, and 
streaming over the wireless network to another different one of the plurality of selected external electronic devices, by the electronic device, at least one of the second audio or the second video, according to the attribute information of the other one of the plurality of external electronic devices (¶ [0093], [0108], [0118]) (e.g., . in response to selection of the enhanced multimedia option "Redirect," the application 15 may direct one or more of the available rendering devices to render the active multimedia object. For example, the application 15 may control delivery of the active multimedia object to one or more of the rendering devices 21, 22, 23; the user 40 may select and/or may activate one or more of the plurality of "Redirect" options to direct the corresponding rendering device to render the active image object; available rendering devices in the network 20 may transmit messages in the network 20 to communicate availability and/or the capabilities to other devices in the network 20. The RDC component 110 may receive the messages from the available rendering devices. The RDC component 110 may use the network 20 to communicate with the available rendering devices to determine a current status of the available rendering devices and/or to determine additional capability details for the available rendering devices).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Hassan  and Al before the effective filing date of the invention, to have combined the teachings of Al with the method, and corresponding an electronic device, as taught by Hassan.
One would have been motivated to make such combination because a way to enable a web browser to render internet content on computing devices other than the computing device which hosts the web browser would have been obtained and desired, as expressly taught by Al (¶ [0006]).

As to claims 2, 8, Hassan further shows:
wherein the electronic device comprises a smartphone (¶ [0030], [0144]) (e.g., computing device 120 may be a PDA).

As to claims 3, 9, Hassan further shows:
wherein the plurality of external electronic devices includes a speaker (¶ [0076]) (e.g., presentation devices are presented through graphical user interface 400 in a way that reveals their capabilities for presentation of audio-video content. In this example, a display area 420 is provided for devices that can present audio content only).

As to claims 4, 10, Hassan further shows:
wherein the plurality of external electronic device includes a television (¶ [0076]) (e.g., Display area 440 contains two icons, icon 442 indicating that a television has been detected).

As to claims 5, 11, Hassan further shows:
further comprising:
displaying, by the electronic device, a notification regarding an identified external electronic device (¶ [0076]) (e.g., Display area 440 contains two icons, icon 442 indicating that a television has been detected and icon 444 indicates that a tablet PC has been detected).

As to claim 6, 12, Al further teaches:
wherein the first and second inputs comprise touch inputs via a touch screen (¶ [0085]) (the input means may be a keyboard, a keypad, a mouse, a 4-way navigation pad, a click wheel, a joystick, a touch screen, a set of programmable "soft keys," a series of buttons on a remote control associated with a television or a set-top box and/or the like).
One would have been motivated to make such combination because a way to enable a web browser to render internet content on computing devices other than the computing device which hosts the web browser would have been obtained and desired, as expressly taught by Al (¶ [0006]).

Claims 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al (US20120147268, Hassan) in view of Meuninck et al. (US20100337274, Meuninck) in view of Ross (20120087416).

As to claims 13, 19:
Hassan shows a method, and corresponding an electronic device, comprising:
identifying, by an electronic device (e.g., computing device 120) connected to a wireless network, a plurality of external electronic devices (e.g., stereo 422, projector 424, television 442) connected to a same wireless network as the electronic device (e.g., Wi-Fi direct; Bluetooth, etc) (¶ [0028], [0031], [0076]);
based on a first input to the electronic device, displaying content on a display of the electronic device and streaming to at least one selected external electronic device, over the wireless network, audio content associated with the displayed content (¶ [0077], [0078]) (e.g., a user may manipulate a mouse or other human interface device to select one of the discovered devices. Selecting a device may cause the media control application or other suitable component of computing device 210 to interact with the selected device to form an audio-video channel and a side channel over which both audio-video content and commands, respectively, may be communicated; Upon selection of presentation control 344, media control application 220 may respond by requesting operating system 230 transmit over the audio-video channel data representing audio-video content that appears in content display area 320. Selection of presentation control 344 may cause that audio-video content to be streamed over the audio-video channel instead of or in addition to being presented in content display area 320);
based on a second input to the electronic device, streaming to at least one selected external electronic device, over the wireless network, first video content and associated first audio content (¶ [0077], [0078]) (e.g., a user may manipulate a mouse or other human interface device to select one of the discovered devices. Selecting a device may cause the media control application or other suitable component of computing device 210 to interact with the selected device to form an audio-video channel and a side channel over which both audio-video content and commands, respectively, may be communicated; Upon selection of presentation control 344, media control application 220 may respond by requesting operating system 230 transmit over the audio-video channel data representing audio-video content that appears in content display area 320. Selection of presentation control 344 may cause that audio-video content to be streamed over the audio-video channel instead of or in addition to being presented in content display area 320).
Hassan  fails to specifically show: based on a third input to the electronic apparatus, displaying second video content on the display of the electronic device and streaming, to at least one selected external electronic device, over the wireless network, second audio content associated with the second video content for output by the at least one selected external electronic device while a display of the at least one selected external electronic apparatus displays content different from the second video content.
In the same field of invention, Meuninck teaches: system for presenting media content. Meuninck further teaches: 
based on a third input to the electronic apparatus, displaying second video content on the display of the electronic device  (¶ [0057]) (the ICD can browse content using an operating system or an application operating thereon such as a browser to view content)
and streaming, to at least one selected external electronic device, over the wireless network, second audio content associated with the second video content (¶ [0058], [0065]) (e.g., the ICD can detect in step 706 that the selected media content has more than one media content type (e.g., audio mixed with video); a user can be presented a first option for selecting only the audio portion of the selected media content, a second option for selecting only the video portion of the selected media content, a third option for selecting a snapshot of the selected media content, or a fourth option for maintaining the original integrity of the selected media content; the media portal retrieves in step 732 the media content from the media content source according to the one or more metadata pointers, processes the media content according to the media content type option, and presents it at the destination device as shown in FIG. 14. The presentation can be a streaming presentation)
for output by the at least one selected external electronic device (¶ [0059], [0070]) (e.g., , the ICD can present in step 712 another drop-down menu 1002 as shown in FIG. 10 with a plurality of destination devices; the destination device can be programmed to automatically accept the requested media content transfer without presenting a prompt as shown in FIG. 12.).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Hassan, Meuninck before the effective filing date of the invention, to have combined the teachings of Meuninck with the method, and corresponding an electronic device, as taught by Hassan.
One would have been motivated to make such combination because a way to distribute content between users of a communication system would have been obtained and desired, as expressly taught by Meuninck (¶ [0015]).

In the same field of invention, Ross teaches: switching elementary streams. Ross further teaches: 
streaming, to at least one selected external electronic device, over the wireless network, second audio content associated with a second video content while a display of the at least one selected external electronic apparatus displays content different from the second video content (¶ [0017], [0040], [0022]) (e.g., each video elementary stream 105v can provide, for example, video from a particular vantage point. Each audio elementary stream 105a can provide audio in different languages; an audio elementary stream 105a(4) can be changed to audio elementary stream 105a(5), while continuing presentation of video elementary stream 105v(3; the video decoder 350 is operable to detect a marker indicating a change of selected video elementary stream in the video queue 120v. Responsive thereto, the video decoder 350 changes the codec associated with the previously selected video elementary stream to a codec associated with the newly selected video elementary stream; Note: the audio and video streams rendered by a device can be changed individually).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Hassan, Meuninck and Ross before the effective filing date of the invention, to have combined the teachings of Meuninck  and Ross with the method, and corresponding an electronic device, as taught by Hassan.
One would have been motivated to make such combination because a way to seamlessly switch a single stream of a movie while continuing to play the other streams would have been obtained and desired, as expressly taught by Ross (¶ [0007]).

As to claims 14, 20, Hassan further shows:
wherein the electronic device comprises a smartphone  (¶ [0030], [0144]) (e.g., computing device 120 may be a PDA)..

As to claims 15, 21, Hassan further shows:
wherein the plurality of external electronic devices includes a speaker (¶ [0076]) (e.g., presentation devices are presented through graphical user interface 400 in a way that reveals their capabilities for presentation of audio-video content. In this example, a display area 420 is provided for devices that can present audio content only)

As to claims 16, 22, Hassan further shows:
wherein the plurality of external electronic devices includes a television (¶ [0076]) (e.g., Display area 440 contains two icons, icon 442 indicating that a television has been detected).

As to claims 17, 23, Hassan further shows:
further comprising displaying, by the electronic device, a notification regarding an identified external electronic device (¶ [0076]) (e.g., Display area 440 contains two icons, icon 442 indicating that a television has been detected and icon 444 indicates that a tablet PC has been detected).

As to claims 18, 24, Meuninck further teaches:
wherein the first, second, and third inputs comprise touch inputs via a touch screen (¶ [0055]) (e.g.,. The UI 604 can include where the display 610 is touch-sensitive, a portion of the keypad 608 can be presented by way of the display).
One would have been motivated to make such combination because a way to distribute content between users of a communication system would have been obtained and desired, as expressly taught by Meuninck (¶ [0015]).


It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Reasons for Allowance
When considered as a whole, and in light of Applicant’s specification, claims 25-34 are allowable over the art of record.
The following is an examiner’s statement of reasons for allowance:
As to independent claims 25, 30:
The closest art of Hassan et al (US20120147268, Hassan) shows a method, and corresponding an electronic device,  comprising:
identifying, by an electronic device (e.g., computing device 120) connected to a wireless network, a plurality of external electronic devices (e.g., stereo 422, projector 424, television 442) connected to a same wireless network as the electronic device (e.g., Wi-Fi direct; Bluetooth, etc) (¶ [0028], [0031], [0076]), 
the plurality of external electronic devices comprising a first external electronic device comprising a speaker and a second external electronic device comprising a display and a speaker (¶ [0076]) (e.g., display area 420 includes an icon 422, indicating that a stereo, capable of presenting audio information, has been detected. Display area 430 includes an icon 424, indicating that a projector, capable of presenting video content, has been detected. Display area 440 contains two icons, icon 442 indicating that a television has been detected and icon 444 indicates that a tablet PC has been detected);
displaying, on a display of the electronic device, a list of the identified external electronic devices (¶ [0076])(e.g., display area 420 includes an icon 422, indicating that a stereo, capable of presenting audio information, has been detected. Display area 430 includes an icon 424, indicating that a projector, capable of presenting video content, has been detected. Display area 440 contains two icons, icon 442 indicating that a television has been detected and icon 444 indicates that a tablet PC has been detected);
based on a first input to the electronic device for the first external electronic device, displaying first video content on the display and streaming to the first external electronic device, over the wireless network, first audio content associated with the first video content displayed on the display of the electronic device (¶ [0076]-[0078]) (e.g., display area 420 includes an icon 422, indicating that a stereo, capable of presenting audio information; a user may manipulate a mouse or other human interface device to select one of the discovered --stereo-- devices. Selecting a --stereo--device may cause the media control application or other suitable component of computing device 210 to interact with the selected device to form an audio channel and a side channel over which both audio content and commands, respectively, may be communicated; Selection of presentation control 344 may cause that audio content to be streamed over the audio-video channel instead of or in addition to being presented in content display area 320);
based on a second input to the electronic device for the second external electronic device, streaming to the second external electronic device, over the wireless network, the first video content and the first audio content associated with the first video content, so that the first video content is displayed on the display of the second external electronic device (¶ [0076]-[0078]) (e.g., display area 420 includes icon 442 and 444, correspondingly indicating a television and a tablet PC, capable of presenting video using the included visual display and capable of presenting audio-using the included speakers; a user may manipulate a mouse or other human interface device to select one of the discovered –TV or Tablect PC- devices. Selecting a -- TV or Tablect PC --device may cause the media control application or other suitable component of computing device 210 to interact with the selected device to form an audio-video channel and a side channel over which both audio-video content and commands, respectively, may be communicated; Selection of presentation control 344 may cause that audio-video content to be streamed over the audio-video channel instead of or in addition to being presented in content display area 320);
and based on a third input to the electronic device for the first external electronic device and the second external electronic device, 
displaying the first video content on the display of the electronic device (¶ [0078])(e.g., Selection of presentation control 344 may cause that audio-video content to be streamed over the audio-video channel instead of or in addition to being presented in content display area 320)
Hassan fails to specifically show: based on the third input streaming, to the first external electronic device and the second external electronic device, over the wireless network, the first audio content associated with the first video content for output by the first external electronic device and the second external electronic device 
while the display of the second external electronic device displays content related to the first video content and different from the first video content.
In the same field of invention, Al-Shaykh et al. (US20100332565, Al) teaches: managing and/or rendering internet multimedia content. Al further teaches:
based on a third input streaming, to the first external electronic device and the second external electronic device, over the wireless network, the first audio content associated with the first video content for output by the first external electronic device and the second external electronic device  (¶ [0110]) (e.g., the browser interface 50 of the application 15 may display the browser controls 129 and/or the internet content 125. The internet content 125 may have the playback controls 140 and/or a status display 160 corresponding to the active audio object; e. Audio corresponding to the active audio object may be rendered by a local audio device associated with the application 15, such as, for example, a personal computer sound card, headphones, speakers and/or the like).
In the same field of invention, Ross teaches: switching elementary streams. Ross further teaches: a second external electronic device displaying content related to a first video content and different from the first video content (¶ [0017], [0022]) (e.g., each video elementary stream 105v can provide, for example, video from a particular vantage point; the video decoder 350 is operable to detect a marker indicating a change of selected video elementary stream in the video queue 120v. Responsive thereto, the video decoder 350 changes the codec associated with the previously selected video elementary stream to a codec associated with the newly selected video elementary stream; Note: the audio and video streams rendered by a device can be changed individually; Note: A second external device may display content related to a first video content but from a different vantage point).
However, Hassan, Al and Ross fail to show or reasonably suggest that the a second external electronic device displays content related to a first video content and different from the first video content while streaming to the first external electronic device and the second external electronic device the first audio content associated with the first video content.

As to dependent claims 26-29, 31-34:
These claims depend from allowable claims 25, 30, respectively and thus are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu et al. 		[U.S. 20180032299], PAIRING SYSTEM AND PAIRING METHOD FOR DISPLAY DEVICES AND MULTI-MEDIA DEVICES
Vasudevan et al.	[U.S. 20040267965], System And Method For Rendering Content On Multiple Devices
Rosenblatt et al.	[U.S. 2009027649], Method For Simplified Data Transfer
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordany Núñez whose telephone number is (571)272-2753.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 57127032643264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JORDANY NUNEZ/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        11/26/2022